[Cite as Hill v. Ohio Dept. of Rehab. & Corr., 2021-Ohio-561.]


                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT



Robert Hill,                                            :

                 Plaintiff-Appellant,                  :

v.                                                      :              No. 20AP-88
                                                                 (Ct. of Cl. No. 2019-00632JD)
Ohio Department of Rehabilitation and                  :
Correction,                                                      (REGULAR CALENDAR)
                                                        :
                 Defendant-Appellee.
                                                        :



                                          D E C I S I O N

                                      Rendered on March 2, 2021


                 On brief: Robert Hill, pro se.

                 On brief: Dave Yost, Attorney General, and Stacy Hannan.

                             APPEAL from the Court of Claims of Ohio
SADLER, J.
        {¶ 1} Plaintiff-appellant, Robert Hill, appeals from a judgment of the Court of
Claims of Ohio, in favor of defendant-appellee, Ohio Department of Rehabilitation and
Corrections ("ODRC"). For the reasons that follow, we reverse.
I. FACTS AND PROCEDURAL HISTORY
        {¶ 2} On May 16, 2019, appellant, an inmate in the custody and control of ODRC,
filed a complaint for damages against ODRC alleging defamation. According to the
complaint, on June 13, 2018, ODRC Investigator, Jarred McGilton, "willfully and
maliciously" published written statements in an inmate conduct report falsely accusing him
of conspiring with inmate Adam Poulton to hide large quantities of Suboxone, a Schedule
Three Controlled Substance, in the prison law library where appellant worked as an inmate
No. 20AP-88                                                                                2


assistant. The complaint further alleges that as a result of the conduct report, he was found
guilty of a violation of prison rules by appellee's Rules Infraction Board ("RIB"), removed
from his position in the prison library, moved to the segregation unit, given a higher
security level, and eventually transferred from Noble Correctional Institution ("NCI") to a
more secure facility.
         {¶ 3} On June 13, 2019, ODRC filed an answer to the complaint denying liability
and asserting affirmative defenses, including qualified privilege. On August 30, 2019,
ODRC filed a notice informing the Court of Claims that ODRC had served responses to
appellant's request for production of documents, request for admissions, and
interrogatories. In responding to appellant's discovery, ODRC asserted the following
objection to several requests seeking information McGilton may have provided to the RIB
panel:
               Objection. This request seeks documents that are
               confidential, privileged, and cannot be disclosed for security
               reasons. See ODRC Policy 09-INV-04. Specifically, this
               request seeks information, the production of which, would
               disclose confidential investigatory procedures, methods, and
               techniques that were used throughout a two-year
               investigation of a drug network inside NCI.              Such
               investigatory methods are used in similar investigations
               throughout ODRC.
               Without waiving these and other objections, see the non-
               confidential portion of the investigative file, attached. This
               includes the Conduct Report, disposition of Rules Infraction
               Board, Warden's Decision on Appeal. See also the audio
               recording of the RIB hearing, provided to Plaintiff's
               institution.
(Def.'s Resp. to Admissions and Production of Documents at 7, attached to Oct. 28, 2019
Pl.'s Memo. in Opp. to Def.'s Mot. for Summ. Jgmt.)
         {¶ 4} ODRC Policy 09-INV-04, is grounded on the statutory privilege set forth in
R.C. 5120.21 which provides in relevant part as follows:
                (D) Except as otherwise provided by a law of this state or the
               United States, the department and the officers of its
               institutions shall keep confidential and accessible only to its
               employees, except by the consent of the department or the
               order of a judge of a court of record, all of the following:
               ***
No. 20AP-88                                                                                 3


              (3) Statements made by inmate informants[.]
       {¶ 5} On September 16, 2019, ODRC filed a motion for summary judgment arguing
they were shielded from liability in defamation for any false statements made by McGilton
in the conduct report due to the existence of a qualified privilege. In support of the motion,
appellee submitted McGilton's affidavit, which provides in relevant part as follows:
              3. In 2016, NCI started an investigation regarding an illegal
              drug conveyance network facilitated by inmate Adam
              Poulton. Utilizing confidential sources, video surveillance,
              GTL phone monitoring, and JPay communications, it was
              discovered that inmate Poulton was coordinating the
              conveyance, distribution, and sales of illegal drugs for profit
              within NCI.
              Poulton would have the drugs conveyed into NCI, then
              distribute the drugs amongst multiple inmates, all of whom
              would receive profit from the sale of the drugs. As a result of
              my investigation, Poulton was criminally convicted of
              Complicity (illegal conveyance of prohibited items onto the
              grounds of a detention facility), a third degree felony. Poulton
              was sentenced to nine months in prison. See State of Ohio v.
              Adam Poulton, Noble Co. C.P. No. 218-2046 (J. John W.
              Nau).
              4. Inmate Hill was assigned to NCI's law library. Video
              evidence and confidential sources suggested Hill would not
              only assist Poulton in hiding large quantities of Suboxone, a
              Schedule Three Controlled Substance, inside the law library,
              but also helped facilitate meetings of individuals involved in
              the conveyance network.
              5. As a result of this investigation I wrote a conduct report on
              Hill, charging him with a violation of Rule 40 (Procuring or
              attempting to procure, unauthorized drugs; aiding, soliciting,
              or collaborating with another to procure unauthorized drugs
              or to introduce unauthorized drugs into a correctional
              facility). A conduct report is a document used by ODRC to
              memorialize that an inmate has violated one or more of the
              inmate rules of conduct that are set forth in Ohio
              Administrative Code Section 5120-9-06. A true and accurate
              copy of the conduct report is attached to this affidavit as Ex.
              A-1. This report contains an accurate description of the
              findings of our investigation. The information in the conduct
              report is truthful to the best of my knowledge.
              6. On or about June 13, 2018, NCI's Rules Infraction Board
              held a hearing regarding the allegations in my conduct report.
No. 20AP-88                                                                                 4


              The Board found Hill Guilty of violating Rule 40 as a result of
              this hearing. A true and accurate copy of the Disposition of the
              Rules Infraction Board is attached to this affidavit as Ex. A-2.
              The information I provided to the Board is true and accurate
              to the best of my knowledge.
(McGilton Aff. at 1-2, attached to Sept. 16, 2019 Def.'s Mot. for Summ. Jgmt.)
       {¶ 6} On September 17, 2019, the Court of Claims issued an order scheduling a
non-oral hearing on the motion for October 22, 2019. On September 26, 2019, appellant
filed a motion to strike ODRC's motion for summary judgment for lack of service upon
appellant and, in the alternative, an extension of time to respond to the motion.
       {¶ 7} On October 7, 2019, appellant filed a combined motion for an order requiring
ODRC to submit documents responsive to his request for production to the Court of Claims
for an in camera review to determine whether any of the allegedly privileged documents
could be disclosed. Appellant also moved the Court of Claims to compel ODRC to respond
to certain requests for admission for which appellant had also asserted a statutory privilege.
On that same date, appellant filed a motion for an order holding ODRC's motion for
summary judgment in abeyance until such time as the court ruled on his motion for an in
camera review and to compel discovery.
       {¶ 8} On October 24, 2019, a court magistrate issued an order denying appellant's
discovery-related motions. Though the magistrate also denied appellant's request to hold
the summary judgment motion in abeyance, the magistrate did grant appellant leave to file
his memorandum in opposition to summary judgment on or before November 12, 2019.
       {¶ 9} On November 4, 2019, appellant filed both a motion to set aside the
magistrate's October 24, 2019 order and a motion to compel responses to his second
request for admissions. Appellant also filed a motion to continue the non-oral hearing on
the motion for summary judgment. On November 22, 2019, the Court of Claims concluded
that R.C. 5120.21(D) protected any responsive documents from disclosure, denied
appellant's motion to set aside the magistrate's order, and refused to conduct an in camera
inspection.   On December 17, 2019, the Court of Claims also denied appellant's
November 14, 2019 motion to compel responses to his second set of requests for admission.
No. 20AP-88                                                                                         5


           {¶ 10} Following a non-oral hearing, the Court of Claims issued a decision and
judgment entry on January 27, 2020, granting ODRC's motion for summary judgment and
mooting appellant's pending motions.1
           {¶ 11} Appellant timely filed a notice of appeal to this court from the judgment of
the Court of Claims. Appellant subsequently filed a motion for relief from judgment in the
Court of Claims, and on March 17, 2020, this court granted appellant's March 4, 2020
motion to stay the appeal. In our March 17, 2020 entry, we remanded the matter to the
Court of Claims "for the limited purpose of allowing that court to rule upon appellant's
pending motion for relief from judgment." Hill v. Ohio Dept. of Rehab. & Corr., 10th Dist.
No. 20AP-88 (Mar. 17, 2020) (Journal Entry). The Court of Claims subsequently denied
appellant's Civ.R. 60(B) motion and we re-activated this appeal.
II. ASSIGNMENTS OF ERROR
           {¶ 12} Appellant assigns the following as trial court error:
                   1. THE TRIAL COURT ERRED IN GRANTING
                   DEFENDANT OHIO DEPARTMENT OF REHABILITATION
                   AND CORRECTION SUMMARY JUDGMENT.
                   2. THE TRIAL COURT ERRED AND ABUSED ITS
                   DISCRETION IN DENYING APPELLANT IN CAMERA
                   INSPECT (sic) OF CONFIDENTIAL INFORMANT
                   STATEMENT.
                   3. THE TRIAL COURT ERRED AND ABUSED ITS
                   DISCRETION IN FAILING TO COMPEL LIEUTENANT
                   HIATT TO RESPOND TO REQUEST FOR ADMISSION NOS.
                   26, 27, AND 28.




1   The Court of Claims ruling on the pending discovery motions is as follows:
                   [O]n December 27, 2019, plaintiff filed a document captioned "Plaintiff
                   Robert Hill's Motion for Leave to Compel Production of Video & Prographs
                   (sic) for Inspection." Plaintiff requests that the court compel ODRC to
                   provide him with "video, photographs, and/or stile photographs for
                   inspection" pursuant to Civ.R. 37. Plaintiff states that he sent ODRC a
                   request for production of documents in July of 2019. Plaintiff avers that
                   ODRC responded by objecting to the request. On January 8, 2020, ODRC
                   filed a response wherein it agreed to make the video available for plaintiff's
                   inspection. Therefore, plaintiff's motion is DENIED as moot.
(Jan. 27, 2020 Decision at 1.)
No. 20AP-88                                                                                    6


                4. THE TRIAL COURT ERRED AND ABUSED ITS
                DISCRETION IN DENYING APPELLANT'S CIV.R. 60(B)
                MOTION.
III. STANDARD OF REVIEW
         {¶ 13} "Summary judgment under Civ.R. 56(C) may be granted only when there
remains no genuine issue of material fact, the moving party is entitled to judgment as a
matter of law, and reasonable minds can come to but one conclusion, that conclusion being
adverse to the party opposing the motion." Nalluri v. Jones, 10th Dist. No. 19AP-779,
2020-Ohio-4280, ¶ 13, citing Tokles & Son, Inc. v. Midwestern Indem. Co., 65 Ohio St. 3d
621, 629 (1992), citing Harless v. Willis Day Warehousing Co., 54 Ohio St. 2d 64 (1978).
The moving party cannot discharge its burden under Civ.R. 56 simply by making conclusory
allegations that the nonmoving party has no evidence to prove its case. Nalluri at ¶ 13,
citing Dresher v. Burt, 75 Ohio St. 3d 280, 293 (1996). Rather, the moving party must point
to some evidence that affirmatively demonstrates the nonmoving party has no evidence to
support each element of the stated claims. Id. " '[I]f the moving party has satisfied its initial
burden, the nonmoving party then has a reciprocal burden outlined in Civ.R. 56(E) to set
forth specific facts showing that there is a genuine issue for trial and, if the nonmovant does
not so respond, summary judgment, if appropriate, shall be entered against the nonmoving
party.' " Nalluri at ¶ 13, quoting Dresher at 293.
         {¶ 14} An appellate court's review of summary judgment is de novo. Hudson v.
Petrosurance, Inc., 127 Ohio St. 3d 54, 2010-Ohio-4505, ¶ 29. "Thus, we conduct an
independent review of the record and stand in the shoes of the trial court." Nalluri at ¶ 14,
citing Abrams v. Worthington, 169 Ohio App. 3d 94, 2006-Ohio-5516, ¶ 11 (10th Dist.). Our
review permits no deference to the trial court's determination. Zurz v. 770 W. Broad AGA,
LLC, 192 Ohio App. 3d 521, 2011-Ohio-832, ¶ 5 (10th Dist.); White v. Westfall, 183 Ohio
App.3d 807, 2009-Ohio-4490, ¶ 6 (10th Dist.).
IV. LEGAL ANALYSIS
         A. First Assignment of Error
         {¶ 15} In appellant's first assignment of error, appellant contends that the Court of
Claims erred when it granted summary judgment to ODRC on his defamation claim. We
agree.
No. 20AP-88                                                                                  7


       {¶ 16} "In Ohio, defamation occurs when a publication contains a false statement
'made with some degree of fault, reflecting injuriously on a person's reputation, or exposing
a person to public hatred, contempt, ridicule, shame or disgrace, or affecting a person
adversely in his or her trade, business or profession.' " Jackson v. Columbus, 117 Ohio St. 3d
328, 2008-Ohio-1041, ¶ 9, quoting A & B-Abell Elevator Co. v. Columbus/Cent. Ohio Bldg.
& Const. Trades Council, 73 Ohio St. 3d 1, 7 (1995). "If a claimant establishes a prima facie
case of defamation, a defendant may then invoke a conditional or qualified privilege."
Jackson at ¶ 9, citing A & B-Abell at 7, citing Hahn v. Kotten, 43 Ohio St. 2d 237, 243 (1975).
       {¶ 17} "A qualified privilege is an affirmative defense to a claim of defamation."
Morrison v. Gugle, 142 Ohio App. 3d 244, 258 (10th Dist.2001), citing Cooper v. Baptist
Church of Columbus, Ohio, Inc., 81 Ohio App. 3d 728, 734 (10th Dist.1992), citing Hahn at
243. The Supreme Court of Ohio in Jackson set out the essential elements of a conditionally
or qualifiedly privileged communication as follows: (1) good faith, (2) an interest to be
upheld, (3) a statement limited in its scope to this purpose, and (4) a proper occasion, and
publication in a proper manner and to proper parties only. Id. at ¶ 9, quoting Hahn at 246.
A qualified privilege shields the defamer from liability to plaintiff where "society's interest
in compensating a person for loss of reputation is outweighed by a competing interest that
demands protection." A & B-Abell at 8. Once established, a qualified privilege can be
defeated by a clear and convincing showing that the communication was made with actual
malice. A & B-Abell at 11.
       {¶ 18} Appellee's reliance on the affirmative defense of qualified privilege in support
of its motion for summary judgment meant that the Court of Claims, in ruling on the
motion, assumed the falsity of the accusatory statements made by McGilton in the conduct
report. Accordingly, it was appellee's burden to produce evidence to support the essential
elements of the qualified privilege. Utz v. Stovall, 11th Dist. No. 2012-P-0135, 2013-Ohio-
4299. Because the Court of Claims determined that ODRC established the elements of a
qualified privilege, as a matter of law, including the element of good faith, the decision in
the Court of Claims focused on the issue of actual malice.
       {¶ 19} "[A] qualified privilege may be defeated * * * if a claimant proves with
convincing clarity that a publisher acted with actual malice." Jackson at ¶ 9, citing Jacobs
v. Frank, 60 Ohio St. 3d 111 (1991), paragraph two of the syllabus. "In a qualified privilege
No. 20AP-88                                                                               8


case, 'actual malice' is defined as acting with knowledge that the statements are false or
acting with reckless disregard as to their truth or falsity." Jacobs at paragraph two of the
syllabus.   The phrase "reckless disregard" applies when a publisher of defamatory
statements acts with a "high degree of awareness of their probable falsity" or when the
publisher "in fact entertained serious doubts as to the truth of his publication." (Internal
citations omitted.) Jackson v. Columbus, 117 Ohio St. 3d 328, 2008-Ohio-1041, ¶ 10.
Evidence that establishes, at best, the publisher "should have known" of the alleged falsity
of the statement is insufficient to establish actual malice. Varanese v. Gall, 35 Ohio St. 3d
78, 82 (1988). "[M]ere negligence is constitutionally insufficient to show actual malice."
Id., citing St. Amant v. Thompson, 390 U.S. 727, 731 (1968); Dupler v. Mansfield Journal
Co., 64 Ohio St. 2d 116, 119 (1980).
       {¶ 20} In reviewing the relevant evidence presented to the Court of Claims, we are
aided by Ohio Adm.Code 5120-9-08 which sets forth the disciplinary procedures to be
followed when violations of inmate rules of conduct are alleged. That section contains the
following relevant provisions regarding the RIB hearing:
              (D) Hearing to be recorded. With the exception of
              deliberations concerning guilt or the imposition of penalties,
              the proceedings shall be recorded using suitable electronic
              means. The recording of the proceedings shall commence
              upon the inmate's appearance before the RIB panel. In
              addition to the electronic record, the record of the
              proceedings shall also include any document, video,
              confidential information or other evidence presented to the
              RIB, as well as any written requests, waivers and statement
              summaries.
              ***
              (G) Confidential information. If the RIB panel uses
              information from a confidential source in its determination,
              the panel shall evaluate the credibility of the confidential
              source prior to reaching a decision on the rule violation. The
              RIB shall also determine whether the statement is
              confidential in its entirety or if any of the information can be
              disclosed to the inmate charged with the violation without
              disclosing the identity or jeopardizing the safety of the
              confidential source. The inmate charged with the offense
              shall not be present when the RIB considers and evaluates
              the confidential information. The panel shall record its
              evaluation on the appropriate form.
No. 20AP-88                                                                                        9


               ***
               (M) Documentation of disposition. Upon completing its
               deliberations, the RIB shall orally inform the inmate of its
               decision and disposition, as part of the electronic record. The
               RIB secretary shall complete a disposition form, which shall
               contain the determination made by the panel regarding each
               rule violation, the factual basis of the determination, names
               of witnesses, and any disposition imposed.
               (1) The form shall also include whether the panel relied on
               confidential information in reaching its determination and
               the panel's evaluation of the informant's credibility. The form
               shall not contain the name of any confidential informant or
               the nature of the confidential information.
(Emphasis added.) Ohio Adm.Code 5120-9-08.
       {¶ 21} Because ODRC's motion for summary judgment was predicated on the
existence of a qualified privilege, the focus of our review is the quality of the information
McGilton relied on in making the allegedly false and defamatory statements in the conduct
report. McGilton's accusations against appellant are as follows:
               Inmate Poulton was observed in the law library and recreation
               building meeting on a regular basis with individuals involved
               in the illegal drug operation. Multiple inmates assisted by
               collection of, conveyance of, hiding, holding, and dealing the
               illegal drugs, to include collection of monies. * * *
               Inmate Hill A614862 was assigned to the Law Library. Video
               evidence and confidential sources suggest Hill would not
               only assist inmate Poulton in hiding large quantities of
               Suboxone, a Schedule Three Controlled Substance, inside of
               the Law Library, but also helped facilitate meetings of
               individuals involved in the conveyance network. All
               information relative to this case will be kept in the
               Investigator's case files.
(Emphasis added.) (McGilton Aff. at Ex. A-1, attached to Sept. 16, 2019 Def.'s Mot. for
Summ. Jgmt.)2
       {¶ 22} According to McGilton's conduct report, the accusations regarding
appellant's involvement in inmate Poulton's drug ring at NCI are based upon "video
evidence and confidential sources." In support of the motion for summary judgment,


2The conduct report identifies six other alleged co-conspirators of Inmate Poulton by name and inmate
number.
No. 20AP-88                                                                                              10


ODRC submitted a copy of the RIB disposition sheet that was completed after appellant's
RIB hearing. See McGilton affidavit at Ex. A-2. The form entitled "Disposition of the Rules
Infraction Board," asks RIB to "[s]tate the facts that explain the board's decision?" RIB
responded: "THE BOARD BELIEVES THE INMATE WAS INVOLVED IN A LARGE
CONVEYANCE AND DISTRIBUTION DRUG RING AT NCI." (Emphasis sic.) (McGilton
Aff. at Ex. A-2.) The form goes on to ask RIB to identify the "[p]articular evidence or
statements relied on," to which RIB responds: "CONDUCT REPORT, MR. MCGILTON
PARTIAL TESTIMONY OF THE INMATE." (Emphasis sic.) (McGilton Aff. at Ex. A-2.)
        {¶ 23} Appellant argued in the Court of Claims that an issue of fact existed whether
McGilton knew his allegations against appellant were false because the RIB disposition
sheet shows that McGilton did not produce any video evidence or information from a
confidential source at the RIB hearing to support the false and defamatory statements he
made in his conduct report. We agree.
        {¶ 24} The RIB disposition sheet does not indicate that RIB relied on any
confidential information in reaching its decision. Nor does the disposition sheet contain
any indication that RIB evaluated the credibility of any confidential informant in
determining the truth of McGilton's accusations. Based on the disposition sheet, it is
permissible to infer that McGilton did not provide RIB with any information from a
confidential source that would support the accusations against appellant in McGilton's
conduct report. Had RIB relied on any such information, Ohio Adm.Code 5120-9-08(G)
and (M) required RIB to specify the confidential information upon which it relied and
document the panel's credibility assessment of any confidential informant.                        Though
McGilton averred in his affidavit that he provided his entire investigation file to RIB, the
RIB disposition sheet does not indicate reliance on any confidential sources.
        {¶ 25} Similarly, the RIB disposition sheet does not specify that it relied on video
evidence in reaching its decision. Had video evidence been submitted to RIB, and had that
video evidence provided RIB with a "factual basis of the determination," the disposition
sheet would so indicate. See Ohio Adm.Code 5120-9-08(M).3 We further note that in


3 In ODRC's response to appellant's request for admissions, ODRC also admitted that RIB Chairperson,
Lieutenant Hiatt, has never been in possession of "audio recordings of Plaintiff's conversations with Inmate
Poulton #A686-056." (Def.'s Resp. to Admissions and Production of Documents at 13.) Furthermore,
appellant's request for admissions asked ODRC to admit that he has never been in possession of "telephone
No. 20AP-88                                                                                                11


responding to appellant's request for admissions, ODRC admitted that RIB Chairperson,
Lieutenant Haitt, has never been in possession of "video footage of Plaintiff and Inmate
Poulton #A686-056 or anyone else whom came in contact with Plaintiff, showing drugs
being passed to one another, handled, or holding drugs." (McGilton Aff. at Ex. A-1.) Thus,
the evidence produced by appellant in opposition to ODRC's motion for summary judgment
arguably contradicts McGilton's statement that video evidence "suggests [appellant] would
not only assist inmate Poulton in hiding large quantities of Suboxone, a Schedule Three
Controlled Substance, inside of the Law Library, but also helped facilitate meetings of
individuals involved in the conveyance network." (McGilton Aff. at Ex. A-1.)
        {¶ 26} Based upon appellant's affidavit, the RIB disposition sheet, and ODRC's
responses to appellant's request for admissions, it is permissible to infer that McGilton did
not have any video evidence or any information from confidential sources to support the
statements in the conduct report accusing appellant of complicity in the drug ring. In the
absence of any evidentiary support for McGilton's charges against appellant, a genuine
factual issue arises whether McGilton published the defamatory statements in the conduct
report either with knowledge that the statements were false or with reckless disregard as to
their truth or falsity.
        {¶ 27} In granting summary judgment for appellee, the Court of Claims nevertheless
concluded that the averments in appellant's affidavit to the contrary were "self-serving" and
not worthy of belief. The Court of Claims decision provides in relevant part as follows:
                Plaintiffs statement in his affidavit that McGilton "did,
                purposely, with actual malice write the June 13, 2018 conduct
                report being aware of the high probability of falsity * * *" is
                not based on personal knowledge and is not corroborated.
                * * * Plaintiff offers no details, other than his own self-serving
                statements, supporting the basis for his knowledge of what
                McGilton knew and thought. Similarly, plaintiff offers no
                support for his assertion that McGilton possesses no
                confidential sources. Plaintiff has failed to produce facts that



recordings or JPay Communication of Plaintiff's at which Plaintiff is conversing about drugs, conveying drugs,
having funds sent or picked by a third person for drugs." (Def.'s Resp. to Admissions and Production of
Documents at 13.) Though ODRC objected to the interrogatory as "vague and misleading," ODRC did admit
that it never had possession of "telephone recordings or JPay Communication of Plaintiff's at which Plaintiff
is conversing about drugs, conveying drugs, having funds sent or picked by a third person for drugs." (Def.'s
Resp. to Admissions and Production of Documents at 13.)
No. 20AP-88                                                                                                12


                McGilton acted with malice when he wrote the conduct
                report. * * *
                ***
                Plaintiff's   self-serving   conclusory   affidavit,  absent
                corroborating evidence, is insufficient to create a genuine
                issue of material fact. Based upon the unrebutted affidavit
                testimony of Jared McGilton, the only reasonable conclusion
                to draw is that the statements contained in the conduct
                report were not made with "actual malice" and are protected
                by a qualified privilege. Accordingly, ODRC's motion shall be
                granted.
(Jan. 27, 2020 Decision at 9-10.)
        {¶ 28} In disregarding the averments in appellant's affidavit as "self-serving," the
Court of Claims cited a prior decision of this court in White v. Sears, 10th Dist. No. 10AP-
294, 2011-Ohio-204. The White case is clearly distinguishable. In White, a former
employee sued his employer for breach of contract alleging that the employer had an
unwritten policy requiring severance pay upon termination. The employee's claims were
in direct contravention of the employer's written policies and procedures submitted by the
employer in support of the employer's summary judgment motion. This court affirmed
summary judgment for the employer on finding that the employee's uncorroborated
averments regarding an unwritten policy were insufficient, as a matter of law, to create a
genuine factual issue in light of the written policies and procedures. Id. at ¶ 8.
        {¶ 29} This case has nothing to do with the proof of an oral agreement or an attempt
by appellant to contradict a written agreement. Rather, appellant's affidavit and the above-
cited corroborating evidence contradict averments in McGilton's affidavit. Thus, the rule
of law announced in White would not permit the Court of Claims to disregard appellant's
affidavit.4
        {¶ 30} The Court of Claims also cited a prior decision of this court in Watley v. Ohio
Dept. of Rehab. and Corr., 10th Dist. No. 07AP-902, 2008-Ohio-3691 for the proposition
that the uncorroborated averments of a claimant's affidavit are insufficient, as a matter of



4In Bay v. Brentlinger Enters., 10th Dist. No. 15AP-1156, 2016-Ohio-5115, ¶ 28, we cautioned that the White
decision should be limited to the particular facts of the case ("There is no precedent for extending [the]
holding [in White] to allow evidence or an affidavit to be stricken simply because it may contain self-serving
assertions.").
No. 20AP-88                                                                                 13


law, to overcome a publisher's claim of qualified privilege in a defamation case. Watley is
also distinguishable.
       {¶ 31} In Watley, an inmate sued ODRC in the Court of Claims alleging that a
corrections officer filed a false and defamatory conduct report alleging he had fought with
another inmate. ODRC moved the Court of Claims for summary judgment based upon a
claim of qualified privilege. In opposition to the motion, the inmate relied exclusively on
his own affidavit wherein he claimed that the corrections officer maliciously submitted the
false conduct report. A panel from this court affirmed the summary judgment in favor of
ODRC upon finding that the inmate's uncorroborated allegation of malice was insufficient,
as a matter of law, to meet his burden of proof on that issue. Id. at ¶ 34.
       {¶ 32} Because the facts of this case are decidedly different than those presented to
this court in Watley, a different result is required. Here, the pertinent averments in
appellant's affidavit are consistent with the RIB disposition sheet, which is silent with
regard to the existence of any information from confidential sources implicating appellant
in the drug ring at NCI. Appellant's affidavit is also corroborated by ODRC's answers to his
request for admissions, wherein ODRC admits that McGilton did not produce video
evidence at the RIB hearing directly implicating appellant in the drug ring at NCI.
Appellant also produced the affidavit of inmate Poulton, who averred that appellant was
not involved in his illegal drug ring at NCI. Based on Poulton's affidavit, it is reasonable to
conclude that Poulton was not a source of information upon which McGilton relied in
stating that appellant "would not only assist inmate Poulton in hiding large quantities of
Suboxone, a Schedule Three Controlled Substance, inside of the Law Library, but also
helped facilitate meetings of individuals involved in the conveyance network." (McGilton
Aff. at Ex. A-1.) Contrary to the determination of the Court of Claims, appellant's affidavit
was not the only evidence relied upon by appellant to prove actual malice.
       {¶ 33} The Court of Claims also concluded that McGilton submitted unrebutted
affidavit testimony, even though the RIB disposition sheet and ODRC's responses to
appellant's discovery requests contradict McGilton's averment that "[v]ideo evidence and
confidential sources suggested Hill would not only assist Poulton in hiding large quantities
of Suboxone, a Schedule Three Controlled Substance, inside the Law Library, but also
helped facilitate meetings of individuals involved in the conveyance network." (McGilton
No. 20AP-88                                                                                   14


Aff. at Ex. A-1.) Accordingly, on this record, we find that the Court of Claims erred by
disregarding certain averments in appellant's affidavit as "self-serving." Furthermore, by
accepting the averments in McGilton's affidavit as true, the Court of Claims failed to
construe the evidence in appellant's favor, as it was required to do in ruling on ODRC's
motion for summary judgment. Jackson at ¶ 10, quoting Dupler, 60 Ohio St.2d at
paragraph one of the syllabus (Even though plaintiff shoulders a heightened burden of
proof on the issue of actual malice in a defamation case, in reviewing a summary judgment
in favor of a publisher, an appellate court " 'shall consider the evidence and all reasonable
inferences to be drawn therefrom in the light most favorable to the plaintiff to determine
whether a reasonable [trier of fact] could find actual malice with convincing clarity.' ").
       {¶ 34} Upon review of the evidence produced in connection with the motion for
summary judgment, and construing such evidence in appellant's favor, we find there is a
disputed issue of fact whether McGilton published the conduct report with actual malice.
Accordingly, we hold that the Court of Claims erred when it granted ODRC's motion for
summary judgment based upon a claim of qualified privilege. Appellant's first assignment
of error is sustained.
       B. Third Assignment of Error
       {¶ 35} For purposes of clarity, we will address appellant's third assignment of error
out of order. In appellant's third assignment of error, appellant argues that the Court of
Claims erred when it refused to compel ODRC to respond to certain requests for admission.
We agree.
       {¶ 36} "Appellate courts generally review a discovery dispute under an abuse-of-
discretion standard, but if the dispute involves an alleged privilege, it is a question of law,
subject to de novo review." Friedenberg v. Friedenberg, __ Ohio St.3d __, 2020-Ohio-
3345, ¶ 22, citing Ward v. Summa Health Sys., 128 Ohio St. 3d 212, 2010-Ohio-6275, ¶ 13.
In appellant's second set of requests for admission, appellant directed the following
requests to RIB Chairperson Hiatt:
              26. Before, during or after the June 13, 2018 RIB hearing,
              McGilton provided you with a statement from a confidential
              source alleging as fact that Inmate Hill #A614-862 held or
              hide drug in the law library for Inmate Poulton #A686-056.
No. 20AP-88                                                                            15


              27. The confidential statement alleges that the confidential
              source eye witness inmate Hill #A614-862 in possession of
              drugs.
              28. The statement alleges that the confidential source eye
              witnessed Inmate Hill #A614-862 in possession of drugs
              hiding the drugs in the law library.
(Sic passim.) (Ex. A at 8-9, attached to Pl.'s Mot. to Compel.)
       {¶ 37} To each of these three requests, ODRC responded as follows:
              RESPONSE: Objection. This request calls for information that
              is irrelevant as the Court of Claims lacks subject matter
              jurisdiction to overturn an institution's RIB disposition.
              Further, this request calls for information that is
              confidential, privileged and cannot be disclosed for security
              reasons. See 09-INV-04. Without waiving these and other
              objections, ODRC admits that it provided the RIB with the
              evidence and information contained in the confidential case
              file.
(Emphasis added.) (Ex. A at 8-9, attached to Pl.'s Mot. to Compel.)
       {¶ 38} In denying appellant's motion to compel, the Court of Claims found as
follows:
              In the instant motion, plaintiff attempts to clarify that he does
              not seek to uncover the identities of informants, but rather
              he wants to know when the statements were provided to
              the investigator and whether the informants "eye witnessed"
              plaintiff engage in drug activity (i.e., whether the informant
              observed plaintiff directly). (Plaintiff's December 26, 2019
              Motion, p. 2-3.) Plaintiff's clarification, however, does not
              render the confidential information discoverable. To the
              contrary, it supports the need for confidentiality; knowledge
              of when the statements were made to the investigator and
              whether the informants directly observed plaintiff engage in
              drug activity could allow plaintiff to narrow down a list of
              possible informants.
(Jan. 27, 2020 Entry at 2.)
       {¶ 39} As noted in our discussion of appellant's first assignment of error, the RIB
disposition sheet does not indicate that RIB relied on any information from a confidential
source in reaching its decision. Consequently, the RIB disposition sheet contains no
determination by RIB whether any statement from a confidential source may be disclosed
to appellant. See Ohio Adm.Code 5120-9-08(G). The Court of Claims determined that
No. 20AP-88                                                                                 16


appellant's requests for admission were objectionable under R.C. 5120.21 because
disclosing whether a confidential informant was an eyewitness to appellant's involvement
in the drug ring and disclosing the point in time when the confidential informant provided
a statement to McGilton would "allow plaintiff to narrow down the list of possible
informants." (Jan. 27, 2020 Entry at 2.) In our view, however, the reasoning employed by
the Court of Claims does not justify ODRC's refusal to fully respond to request No. 26.
Request No. 26 merely asks ODRC to admit or deny McGilton provided RIB with a
statement from a confidential source "alleging as fact that [appellant] held or hide (sic) drug
in the law library for Inmate Poulton." (Ex. A at 8, attached to Pl.'s Mot. to Compel.)
Contrary to the conclusion of the Court of Claims, request No. 26 does not ask ODRC to
admit or deny the confidential source is an "eye witness." Nor does it ask ODRC to reveal
when the statement from a confidential source was provided to McGilton. Rather, the
request merely asks ODRC to admit or deny McGilton provided the statement to RIB
Chairperson, Lieutenant Hiatt "[b]efore, during or after the June 13, 2018 RIB hearing."
(Ex. A at 8-9, attached to Pl.'s Mot. to Compel.)
       {¶ 40} Our independent review of the record reveals no support for the conclusion
that a response to request No. 26 would "allow plaintiff to narrow down a list of possible
informants." (Jan. 27, 2020 Entry at 2.) Even if ODRC were to admit McGilton provided
Lieutenant Hiatt with a statement from a confidential source alleging appellant held or hid
drugs in the law library for inmate Poulton, the list of possible informants would remain
the same. As previously noted, McGilton's conduct report reveals the names and inmate
numbers of the six other inmates allegedly involved in the illegal drug ring with Poulton
and appellant.
       {¶ 41} Based on the foregoing, we hold that the Court of Claims erred when it denied
appellant's motion to compel ODRC to admit or deny request No. 26. Because ODRC has
yet to admit or deny whether McGilton provided a statement from a confidential source to
RIB, any review by this court of ODRC's objection to requests for admission Nos. 27 and 28
would be premature. Accordingly, appellant's third assignment of error is sustained in part,
and mooted in part.
No. 20AP-88                                                                               17


        C. Second Assignment of Error
        {¶ 42} In appellant's second assignment of error, appellant contends that the Court
of Claims erred when it refused to conduct an in camera inspection of any statement from
a confidential source McGilton provided to RIB. Having determined, however, that the
Court of Claims erred when it denied appellant's motion to compel ODRC to either admit
or deny any such statement exists, a ruling by this court on appellant's second assignment
of error would be premature. Should ODRC admit, on remand, that McGilton provided
RIB with a statement from a confidential source, the Court of Claims will have the
opportunity to take up the issue anew.
        {¶ 43} Accordingly, we dismiss appellant's second assignment of error. Vega v.
Tivurcio, 10th Dist. No. 14AP-327, 2014-Ohio-4588, ¶ 32.
        D. Fourth Assignment of Error
        {¶ 44} On May 17, 2020, this court issued an entry granting appellant's March 4,
2020 motion for a stay of this appeal and we remanded the matter to the Court of Claims
"for the limited purpose of allowing that court to rule upon appellant's pending motion for
relief from judgment." Hill, 10th Dist. No. 20AP-88 (Mar. 17, 2020) (Journal Entry). On
April 2, 2021, the Court of Claims denied appellant's motion.
        {¶ 45} Because we are reversing the judgment of the Court of Claims and remanding
this case for further proceedings, we need not address appellant's challenge to the ruling on
his motion to vacate that judgment. Accordingly, appellant's fourth assignment of error is
moot. App.R. 12(A)(1)(c).
V. CONCLUSION
        {¶ 46} For the foregoing reasons, we have sustained appellant's first assignment of
error, and we have sustained appellant's third assignment of error in part, and mooted it in
part.   We have also dismissed appellant's second assignment of error, and mooted
appellant's fourth assignment of error. Accordingly, we reverse the judgment of the Court
of Claims of Ohio and remand this matter for further proceedings consistent with this
decision.
                                                       Judgment reversed and remanded.
                            BROWN and KLATT, JJ., concur.
                                _____________